289 S.W.3d 693 (2009)
STATE of Missouri, Respondent,
v.
Andrew E. BOEHM, Appellant.
No. ED 91461.
Missouri Court of Appeals, Eastern District, Division Three.
May 5, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 15, 2009.
Application for Transfer Denied September 1, 2009.
*694 Craig A. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and CLIFFORD H. AHRENS and SHBRRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Andrew Boehm ("Defendant") appeals from the judgment upon his conviction by a jury for sexual assault under Section 566.040, RsMo 2000[1]. First, Defendant alleges the trial court erred in overruling his motion for judgment of acquittal. Second, Defendant alleges the trial court abused its discretion when it admitted a description of the attack from the nurse of N.B. ("Victim").
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000.